 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11    NATHANIEL MARCUS GANN,                           Case No.: 1:19-cv-01350-JLT (PC)

12                       Plaintiff,                    ORDER DISREGARDING MOTION FOR
                                                       RELIEF FROM E-FILING PROCEDURES
13            v.
                                                       (Doc. 3)
14    CDCR, et al.,

15                       Defendants.

16

17          On September 26, 2019, Plaintiff Nathaniel Marcus Gann filed a “Motion for Relief from

18   the E-Filing [P]rocedures.” (Doc. 3.) Specifically, Plaintiff seeks leave to file an original

19   complaint three pages in excess of 25 pages. Id. However, the Clerk’s Office already received and

20   filed Plaintiff’s complaint, (Doc. 1), on the same date as his motion. Thus, the motion is moot and

21   is DISREGARDED.

22
     IT IS SO ORDERED.
23
        Dated:     October 11, 2019                               /s/ Jennifer L. Thurston
24                                                       UNITED STATES MAGISTRATE JUDGE
25

26
27

28
